DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 15-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 15, 17 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what range of whirl mode frequencies are being referenced.
	Claims 2-11, 16, 18 and 20 are indefinite based on their dependence on claims 1, 15, 17, and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to software per se, which is ineligible. While the claim does recite a machine readable medium, it is presented in the alternative. Additionally, machine readable medium is not defined in the specification as only a tangible structure and potentially includes signals per se and would similarly be rejected under 35 U.S.C. 101 as not directed to eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (WO 2017/092773).
	In regards to claim 1, Pedersen discloses a method of controlling a wind turbine for the avoidance of edgewise vibrations, the method comprising:
determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade;
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade if the whirling mode frequency substantially equals threshold value (page 13, lines 7-9). Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
In regards to claim 2, Pedersen discloses the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and thus the threshold value based on a function of the control parameters and wind turbine properties).
In regards to claim 4, Pedersen discloses the whirling mode frequency is one or more of a forward whirling mode or a backward whirling mode (page 23, lines 21-34, see Fig. 3).
In regards to claim 5, Pedersen discloses the whirling mode frequency is determined as function of the rotational frequency and a predetermined edgewise vibration frequency of the rotor blade (pages 23, lines 30-34, see Fig. 3).
In regards to claim 6,  Pedersen discloses measuring a signal (15) indicative of a vibrational movement of the rotor blade (Pedersen page 10, lines 1-22); determining a frequency spectrum of the measured signal in the proximity of the whirling mode frequency (Pedersen page 10, lines 28-34, page 12, line 8, Figs. 2-3); obtaining a central frequency (peak) from the frequency spectrum (Fig. 3); and, adjusting the whirling mode frequency with respect to the frequency (see page 12, lines 4-17, page 14, lines 28-31, Fig. 3).
In regards to claim 7, Pedersen discloses the whirling mode frequency is adjusted to equal the central frequency (see page 12, lines 4-17, page 14, lines 28-31, Fig. 3)
In regards to claim 8, Pedersen discloses measuring a signal (via sensor 14) indicative of a vibrational movement of the rotor blade; and,
increasing the threshold value (3P) relative to the rotational frequency (P) if the signal indicates that the rotor blade is moving. 
Note that the threshold value increases relative to the rotational frequency at all rotational speeds (when the rotor blade is moving).
In regards to claim 9, Pedersen discloses the signal (15) is indicative of an edgewise vibration of the rotor blade (Fig. 2).
In regards to claim 10, Pedersen discloses the signal is an acceleration signal (see “accelerometer”) indicative of the movement of the tower top of the wind turbine (page 10, lines 1-22, see “nacelle”).
In regards to claim 11, Pedersen discloses the wind turbine is operated in full load operation mode (page 11, lines 28-30).
In regards to claim 15, Pedersen discloses a controller (page 12, line 4, page 13, line 7) for a wind turbine control system, comprising: 
a memory module comprising a set of program code instructions (page 8, lines 5-6); and 
a processor (page 8, line 5, see “controller”) which, when executing the set of program code instructions (page 8, lines 5-6), implements an operation of controlling a wind turbine for the avoidance of edgewise vibrations, the operation comprising:
 determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade; 
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade if the whirling mode frequency substantially equals threshold value (page 13, lines 7-9). Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
In regards to claim 16, Pedersen discloses the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).
In regards to claim 17, Pedersen discloses a wind turbine (1, Fig. 1), comprising: 
a tower (2); 
a nacelle (3) disposed on the tower; 
a rotor extending from the nacelle and having a plurality of rotor blades (5) disposed on a distal end (Fig. 1); and 
a controller (page 12, line 4, page 13, line 7), comprising: 
a memory module comprising a set of program code instructions (page 8, lines 5-6); and 
a processor (page 8, line 5, part of “controller”) which, when executing the set of program code instructions (page 8, lines 5-6), implements an operation of controlling a wind turbine for the avoidance of edgewise vibrations, the operation comprising:
 determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade; 
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade if the whirling mode frequency substantially equals threshold value (page 13, lines 7-9). Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
In regards to claim 18, Pedersen discloses the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).
In regards to claim 19, Pedersen discloses a computer program product capable of being downloaded from a communication network and/or stored on a machine readable medium comprising 
program code instructions (page 8, lines 5-6) for implementing an operation of controlling a wind turbine for the avoidance of edgewise vibrations, the operation comprising: 
determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade; 
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade if the whirling mode frequency substantially equals threshold value (page 13, lines 7-9). Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
In regards to claim 20, Pedersen discloses the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (WO 2017/092773) in view of Zheng (WO 2015/085465).
	In regards to claim 1, Pedersen discloses a method of controlling a wind turbine for the avoidance of edgewise vibrations, the method comprising:
determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade;
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade.
Under a narrower interpretation, Pedersen does not disclose reducing the speed of the rotor blade responsive to the whirling mode frequency substantially equals or is less than the threshold value.
Zheng discloses controlling a wind turbine (par. 28, see “de-rate”) responsive to oscillation frequencies substantially equals the threshold value (par. 28 “at or near one or more resonance frequencies”) or is less than the threshold value (par. 28 “within a certain frequency band”).
Pedersen describes a method of comparing the whirling mode frequency to the threshold value, however under a narrower interpretation, does not disclose reducing the speed of the rotor blade responsive to the whirling mode frequency being substantially equal or less than the threshold value. Zheng, which is also directed to a method of controlling a wind turbine to reduce vibration, discloses controlling the wind turbine speed responsive to the oscillation frequency being substantially equal or less than a resonance frequency to prevent oscillation loads from damaging the wind turbine component (par. 28). Thus, it would have been obvious to one having ordinary skill in the art to modify the method of Pedersen by reducing the speed of the rotor blade responsive to the oscillation frequency being substantially equal or less than the threshold value, as taught by Zheng, such that the speed of the rotor blade is reducing if the whirling mode frequency substantially equals or is less than the threshold value, to prevent oscillation loads from damaging the wind turbine component (Zheng par. 28).
In regards to claim 2, the modified method of Pedersen comprises the threshold value (3P, see Pedersen page 13) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).
In regards to claim 3, the modified method of Pedersen comprises reducing the speed of the rotor blade (page 13, lines 17, 20-21, 31) which results in the whirling mode frequency increasing and being greater than the threshold value. Note that reducing the speed of the rotor blade increases the backward whirling frequency (see page 23, lines 33, also see Fig. 3 with a1 being determined as the edgewise frequency minus the rotation frequency) and would result in the whirling mode frequency being greater than the threshold value.
Alternatively, this would have been obvious to try. Note the modified method of Pedersen controls the operation of the wind turbine so that the whirling mode frequency does not coincide with the threshold value. The modified method does not explicitly describe that the whirling mode frequency is increased. However, since increasing the whirling mode frequency is one of two resulting possibilities, it would have been obvious to try.
It is obvious to try to choose a solution from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E). The MPEP states there must be (1) a recognized problem or need in the art, which may include a design need or market pressure to solve a problem, (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; and (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP 2143(C).
In this case, the prior art establishes moving the whirling mode frequency away from the threshold value to address the problem of having the whirling mode frequency coincide with a resonance frequency which causes vibration and damage to the wind turbine. There are two possibilities that result from the controlled intervention: (1) the whirl mode frequency is increased relative to the threshold value, or (2) the whirl mode frequency is decreased relative to the threshold value. One of ordinary skill in the art could have pursued option of (1) having the whirl mode frequency increase based on adjusting the control to prevent vibration and damage to the wind turbine with reasonable expectation of success since the whirling mode frequencies can be determined and controlled for. Thus, it would have been obvious to try to increase the whirling mode frequency so that the whirling mode frequency does not coincide with the threshold value. 
In regards to claim 4, the modified method of Pedersen comprises the whirling mode frequency is one or more of a forward whirling mode or a backward whirling mode (Pedersen page 23, lines 21-34, see Pedersen Fig. 3).
In regards to claim 5, the modified method of Pedersen comprises the whirling mode frequency is determined as function of the rotational frequency and a predetermined edgewise vibration frequency of the rotor blade (Pedersen pages 23, lines 30-34, see Pedersen Fig. 3).
In regards to claim 5, the modified method of Pedersen comprises the whirling mode frequency is determined as function of the rotational frequency and a predetermined edgewise vibration frequency of the rotor blade (Pedersen pages 23, lines 30-34, see Fig. 3).
In regards to claim 6, the modified method of Pedersen comprises measuring a signal (15) indicative of a vibrational movement of the rotor blade (Pedersen page 10, lines 1-22); determining a frequency spectrum of the measured signal in the proximity of the whirling mode frequency (Pedersen page 10, lines 28-34, page 12, line 8, Figs. 2-3); obtaining a central frequency (peak) from the frequency spectrum (Fig. 3); and, adjusting the whirling mode frequency with respect to the frequency (see page 12, lines 4-17, page 14, lines 28-31, Fig. 3).
In regards to claim 7, the modified method of Pedersen comprises the whirling mode frequency is adjusted to equal the central frequency (see Petersen page 12, lines 4-17, page 14, lines 28-31, Fig. 3)
In regards to claim 8, the modified method of Pedersen comprises measuring a signal (via sensor 14) indicative of a vibrational movement of the rotor blade; and,
increasing the threshold value (3P) relative to the rotational frequency (P) if the signal indicates that the rotor blade is moving. 
Note that the threshold value increases relative to the rotational frequency at all rotational speeds (when the rotor blade is moving).
In regards to claim 9, the modified method of Pedersen the signal (15) is indicative of an edgewise vibration of the rotor blade (Fig. 2).
In regards to claim 10, the modified method of Pedersen comprise sthe signal is an acceleration signal (see “accelerometer”) indicative of the movement of the tower top of the wind turbine (page 10, lines 1-22, see “nacelle”).
In regards to claim 11, the modified method of Pedersen comprises the wind turbine is operated in full load operation mode (Pedersen page 11, lines 28-30).
In regards to claim 15, Pedersen discloses a controller (page 12, line 4, page 13, line 7) for a wind turbine control system, comprising: 
a module comprising a set of program code instructions (page 8, lines 5-6); and 
the controller which, when executing the set of program code instructions (page 8, lines 5-6), implements an operation of controlling a wind turbine for the avoidance of edgewise vibrations, the operation comprising:
 determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade; 
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade. Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
Under a narrower interpretation, Pedersen does not disclose a controller comprising a memory module and a processor, and reducing the speed of the rotor blade responsive to the whirling mode frequency substantially equals or is less than the threshold value.
Zheng discloses a controller (26, par. 35) comprising a memory module (60, par. 36) and a processor (58, par. 36), and controlling a wind turbine (par. 28, see “de-rate”) responsive to oscillation frequencies substantially equals the threshold value (par. 28 “at or near one or more resonance frequencies”) or is less than the threshold value (par. 28 “within a certain frequency band”).
Pedersen describes a method of comparing the whirling mode frequency to the threshold value, however under a narrower interpretation, does not disclose the controller comprising a memory module and reducing the speed of the rotor blade responsive to the whirling mode frequency being substantially equal or less than the threshold value. Zheng, which is also directed to a method of controlling a wind turbine to reduce vibration, discloses a memory and processor for performing variety of control functions including determining wind parameters, determining and selecting operational set points, transmitting suitable control signals and enabling other suitable computer implemented functions (par. 36) and further controlling the wind turbine speed responsive to the oscillation frequency being substantially equal or less than a resonance frequency to prevent oscillation loads from damaging the wind turbine component (par. 28). Thus, it would have been obvious to one having ordinary skill in the art to modify the controller of Pedersen by providing the controller with a memory module and a processor, and reducing the speed of the rotor blade responsive to the oscillation frequency being substantially equal or less than the threshold value, as taught by Zheng, such that the speed of the rotor blade is reducing if the whirling mode frequency substantially equals or is less than the threshold value, to perform variety of control functions (par. 36) and to prevent oscillation loads from damaging the wind turbine component (Zheng par. 28).
In regards to claim 16, the modified controller of Pedersen comprises the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).
In regards to claim 17, Pedersen discloses a wind turbine (1, Fig. 1), comprising: 
a tower (2); 
a nacelle (3) disposed on the tower; 
a rotor extending from the nacelle and having a plurality of rotor blades (5) disposed on a distal end (Fig. 1); and 
a controller (page 12, line 4, page 13, line 7), comprising: 
a memory module comprising a set of program code instructions (page 8, lines 5-6); and 
a processor (page 8, line 5, see “controller”) which, when executing the set of program code instructions (page 8, lines 5-6), implements an operation of controlling a wind turbine for the avoidance of edgewise vibrations, the operation comprising:
 determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade; 
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade. Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
Under a narrower interpretation, Pedersen does not disclose a controller comprising a memory module and a processor, and reducing the speed of the rotor blade responsive to the whirling mode frequency substantially equals or is less than the threshold value.
Zheng discloses a controller (26, par. 35) comprising a memory module (60, par. 36) and a processor (58, par. 36), and controlling a wind turbine (par. 28, see “de-rate”) responsive to oscillation frequencies substantially equals the threshold value (par. 28 “at or near one or more resonance frequencies”) or is less than the threshold value (par. 28 “within a certain frequency band”).
Pedersen describes a wind turbine with a controller comparing the whirling mode frequency to the threshold value, however under a narrower interpretation, does not disclose the controller comprising a memory module and reducing the speed of the rotor blade responsive to the whirling mode frequency being substantially equal or less than the threshold value. Zheng, which is also directed to a method of controlling a wind turbine to reduce vibration, discloses a memory and processor for performing variety of control functions including determining wind parameters, determining and selecting operational set points, transmitting suitable control signals and enabling other suitable computer implemented functions (par. 36) and further controlling the wind turbine speed responsive to the oscillation frequency being substantially equal or less than a resonance frequency to prevent oscillation loads from damaging the wind turbine component (par. 28). Thus, it would have been obvious to one having ordinary skill in the art to modify the wind turbine of Pedersen by providing the controller with a memory module and a processor, and reducing the speed of the rotor blade responsive to the oscillation frequency being substantially equal or less than the threshold value, as taught by Zheng, such that the speed of the rotor blade is reducing if the whirling mode frequency substantially equals or is less than the threshold value, to perform variety of control functions (Zheng par. 36) and to prevent oscillation loads from damaging the wind turbine component (Zheng par. 28).

In regards to claim 18, the modified wind turbine of Pedersen comprises the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).
In regards to claim 19, Pedersen discloses a computer program product capable of being downloaded from a communication network and/or stored on a machine readable medium comprising 
program code instructions (page 8, lines 5-6) for implementing an operation of controlling a wind turbine for the avoidance of edgewise vibrations, the operation comprising: 
determining a whirling mode frequency of a rotor blade of the wind turbine (page 13, line 1, see page 12, lines 4-17); 
determining a rotational frequency (P, page 13, line 4) of the rotor blade corresponding to a speed of the rotor blade; 
determining a threshold value (critical frequency = 3P, page 13, line 4) for the whirling mode frequency based on the rotational frequency (P); and, 
reducing the speed (page 13, lines 17, 20-21, 31) of the rotor blade. Note that the coinciding of the passing frequency with the whirling mode frequency is associated with the measured vibration that initiates the regulation process (page 13, lines 9-11).
Under a narrower interpretation, Pedersen does not disclose the computer program product downloaded from a communication network and/or stored on a machine readable medium, and reducing the speed of the rotor blade responsive to the whirling mode frequency substantially equals or is less than the threshold value.
Zheng discloses a controller (26, par. 35) storing programming on a machine readable medium (RAM, par. 36), and controlling a wind turbine (par. 28, see “de-rate”) responsive to oscillation frequencies substantially equals the threshold value (par. 28 “at or near one or more resonance frequencies”) or is less than the threshold value (par. 28 “within a certain frequency band”).
Pedersen describes programming for comparing the whirling mode frequency to the threshold value, however under a narrower interpretation, does not disclose the controller storing programing and programming with operations of reducing the speed of the rotor blade responsive to the whirling mode frequency being substantially equal or less than the threshold value. Zheng, which is also directed to a wind turbine operating a program to reduce vibration, discloses a memory and processor for performing variety of control functions including determining wind parameters, determining and selecting operational set points, transmitting suitable control signals and enabling other suitable computer implemented functions (Zheng par. 36) and further controlling the wind turbine speed responsive to the oscillation frequency being substantially equal or less than a resonance frequency to prevent oscillation loads from damaging the wind turbine component (Zheng par. 28). Thus, it would have been obvious to one having ordinary skill in the art to modify the product of Pedersen by storing the product on a computer readable medium, and having the operations of reducing the speed of the rotor blade responsive to the oscillation frequency being substantially equal or less than the threshold value, as taught by Zheng, such that the speed of the rotor blade is reducing if the whirling mode frequency substantially equals or is less than the threshold value, to perform variety of control functions (par. 36) and to prevent oscillation loads from damaging the wind turbine component (Zheng par. 28).
In regards to claim 20, the modified product of Pedersen comprises the threshold value (3P) is determined as a function of the rotational frequency (P) and ambient wind conditions (note that ambient conditions, such as wind speed, determines the rotational frequency and threshold value based on a function of the control parameters and wind turbine properties).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nielsen (US 2010/0301604) discloses a control method for damping edgewise vibrations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
6/28/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745